REGAN, Judge.
The plaintiff, Willie Wilson, sued the defendant, State Farm Mutual Automobile Insurance Company, endeavoring to recover the sum of $39,440.00 representing injuries and damages which he asserts he incurred as the result of the negligence of the defendant’s insured, Sarah Swindoll. After a trial on the merits, the lower court rendered a judgment in favor of the defendant, dismissing the plaintiff’s suit at his costs, and from that judgment, he has prosecuted this appeal.
This case was consolidated with “Al Swindoll, John F. Swindoll, and Alva Louise Swindoll, et al. v. Willie Wilson, et al., 224 So.2d 817,” in which the plaintiffs *819seek to recover damages for the death of their wife and mother caused by the negligence of the defendant, Wilson. This case was also consolidated with “Government Employees Insurance Company and James M. Burlingame v. State Farm Mutual Insurance Company, and Willie Wilson” 224 So.2d 819 in which the plaintiffs seek to recover property damage incurred by the Bur-lingame vehicle as the result of the accident.
For the reasons assigned therein, the judgment of the lower court in favor of the defendant and against the plaintiffs is hereby affirmed. The defendant, Willie Wilson, is to pay all costs of this appeal.
Affirmed.